DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/5/21.  These drawings are acceptable.

Claim Objections
Claims 3, 5-6, 9-10 and 16 are objected to because of the following informalities:  
With regard to claim 3, 5-6 and 9-10: The limitation “the object” lacks sufficient antecedent basis. It appears the limitation should instead be directed to --the one of the objects--.
With regard to claim 16: The limitation “one of the objects” lacks sufficient antecedent basis. It appears the limitation should instead be directed to --the one of the objects--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to claim 17:  Lines 4-5 of the claim, the limitation “the plurality of cable actuators” lacks sufficient antecedent basis.  It appears the claim should be dependent upon claim 8 instead of claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 2012/0053726 A).
With regard to claim 1: Peters et al. robotic constructing system for constructing a structure formed by objects including bricks, the system comprising:
a cable-driven robot system (103, movable platform) having a plurality of adjustable cables (steel cables connected to winches) configured to adjustably extend or retract in a coordinated fashion to maneuver one of the objects to be positioned in a three-dimensional space (par. 0070);
an adhesive dispenser (211 and 221) (fig. 3); and
a brick loader (207 and 219) (fig. 3).
With regard to claim 2: Peters et al. discloses that the brick loader (207 and 219) comprises a robot arm (207) (fig. 3).
With regard to claim 3: Peters et al. discloses that the robot arm comprises a capturing gripper (end effector, 219) configurable to pick up the object and configured to place the object in a position to receive an adhesive from the adhesive dispenser (fig. 3; par. 0006 and 0077).
With regard to claim 11: Peters et al. discloses a method for constructing a structure comprising bricks, the method comprising providing the robotic constructing system of claim 1 and configuring and/or operating the robotic constructing system to construct the structure comprising bricks (par. 0077).
With regard to claim 12: Peters et al. discloses providing the one of the objects (brick) to the brick loader (207 and 219) (fig. 3; par. 0077).
With regard to claim 13: Peters et al. discloses a method for constructing a structure comprising bricks, the method comprising providing the robotic constructing system of claim 2, configuring and/or operating the robotic constructing system to construct the structure comprising bricks,  and  configuring the robot arm to pick up the one of the objects from the brick  loader and place the one of the object (brick) in a position to receive an adhesive from the adhesive dispenser (fig. 3; par. 0077).
With regard to claim 14: Peters et al. discloses configuring the adhesive dispenser to apply the adhesive on a surface of the one of the objects (par. 0077).

Response to Arguments
Examiner notes that claim 1 has been amended to remove the language invoking 112(f).  Accordingly, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The objection of claim 8 has been withdrawn in view of the amendment filed 2/5/21.
The previous rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 2/5/21.
Allowable Subject Matter
Claims 4-10, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4-10 and 15-18, The combination of all the elements of the claimed robotic construction system or claimed method for constructing a structure comprising bricks including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633